Appellate Case: 20-6118     Document: 010110650907         Date Filed: 03/01/2022      Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                       UNITED STATES COURT OF APPEALS                            March 1, 2022

                                                                             Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                              Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-6118

  TIAHMO LENELL DRAINE,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. No. 5:19-CR-00319-F-1)
                        _________________________________

 Adam Mueller, Haddon, Morgan and Foreman, P.C., Denver, Colorado for Defendant -
 Appellant

 Ashley L. Altshuler, Assistant United States Attorney (Robert J. Troester, Acting United
 States Attorney, with him on the brief), Oklahoma City, Oklahoma for Plaintiff -
 Appellee
                         _________________________________

 Before MATHESON, PHILLIPS, and MORITZ, Circuit Judges.
                   _________________________________

 MATHESON, Circuit Judge.
                    _________________________________

        A jury convicted Tiahmo Lenell Draine of possession with intent to distribute

 heroin, possession of a firearm as a felon, and possession of a firearm in furtherance of a

 drug trafficking crime. On appeal, he argues that the district court
Appellate Case: 20-6118     Document: 010110650907         Date Filed: 03/01/2022   Page: 2



               (A) plainly erred, in violation of Federal Rules of Evidence
                   701 and 702, by admitting testimony from law
                   enforcement officers based on their specialized training
                   and experience without sua sponte qualifying them as
                   experts;

               (B) plainly erred, in violation of Federal Rule of Evidence
                   704(b), by admitting opinion testimony about Mr.
                   Draine’s mental state—his intent to distribute heroin; and

               (C) admitted a 911 call recording (i) without proper
                   authentication, and (ii) in violation of the Confrontation
                   Clause.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   I. BACKGROUND

                                    A. Factual History

        On July 3, 2019, shortly after midnight, a woman called 911. She told the

 operator she was driving on Lake Hefner Parkway. She said someone in a gray

 Chevy pickup truck had shot at her when she was in her car near a 7-Eleven. She

 further reported that the truck was following her.

        Oklahoma City Police Sergeant Bryan Poole received the 911 dispatch while

 located a half mile from Lake Hefner Parkway. As Sergeant Poole sped toward the

 caller’s location, he saw a truck matching the description. He followed the truck

 until it stopped in front of a house.

        Mr. Draine opened the driver’s side door of the truck and stepped out. He

 squatted in front of the truck as if he was “taking cover behind the vehicle.” Suppl.

 ROA, Vol. I at 33. Sergeant Poole could see a passenger in the front seat of the

 truck. Mr. Draine ignored Sergeant Poole’s commands to stop moving and put his

                                                  2
Appellate Case: 20-6118   Document: 010110650907        Date Filed: 03/01/2022     Page: 3



 hands up. Mr. Draine kept walking around the truck and then took off a backpack

 and put it inside the truck. After placing the backpack inside the truck, he became

 compliant.

       After backup officers arrived to help Sergeant Poole detain Mr. Draine and his

 passenger, they discovered a gun underneath the truck behind the driver’s side front

 tire, near where Mr. Draine had been squatting. When asked for identification, Mr.

 Draine told the officers it was inside his backpack. Sergeant Poole looked in the

 backpack and found a digital scale, 2.2 grams of heroin, two silicone disks, and three

 notebooks. One notebook was labeled “OWE $” and had a list of names, dates, and

 dollar amounts. Mr. Draine was arrested and then released on bond on July 6, 2019.

       On July 29, 2019, Oklahoma City Police Sergeant Jonathan Wilson and

 Officer Blake Lawson stopped Mr. Draine and two passengers for a traffic violation.

 During a search of Mr. Draine’s vehicle, Officer Lawson found a duffel bag that

 contained 9.5 grams of heroin, 3.64 grams of methamphetamine, 5.64 grams of

 marijuana, and $207 in cash wadded up and stuffed into different pockets. The

 officers also found a scale, some syringes, small Ziploc baggies, and a glass pipe

 inside the vehicle.

                                B. Procedural History

       In October 2019, a federal grand jury indicted Mr. Draine on three counts for

 his conduct on July 3, 2019: Count 1 – possession with intent to distribute heroin, in

 violation of 21 U.S.C. § 841(a)(1); Count 2 – being a felon in possession of a firearm,

 in violation of 18 U.S.C. § 922(g)(1); and Count 3 – possession of a firearm in

                                               3
Appellate Case: 20-6118    Document: 010110650907        Date Filed: 03/01/2022     Page: 4



 furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). At

 trial, Mr. Draine contested only his intent to distribute, arguing he was not guilty of

 the greater offense charged in Count 1 (simple possession of heroin was a lesser

 included offense) or the Count 3 offense.

       At trial, the Government called Sergeant Poole and Officer Lawson to testify.1

 The defense called one witness, Oklahoma City Police Officer David Pennington.2

    Sergeant Poole’s Testimony

       On direct examination, the Government asked Sergeant Poole about his

 training and experience in his 12 years as a police officer. He confirmed the

 following facts:

            He was “typically . . . involved in cases involving controlled
             substances.”
            He had “become familiar with the substance known as heroin” and made
             roughly 12 heroin arrests.
            He “also received training in the academy” and had “spoken to peers
             that [he] work[ed] with as specialized training involving the
             distribution” of heroin.
            “[B]ased on” his “experience speaking with those individuals,” he had
             “gained some familiarity with how” heroin “is sold at the street level,”
             and “how it is packaged for sale.”
            He was “familiar . . . with the dosage units of” heroin.




       1
         The Government also called four other witnesses from the Oklahoma City
 Police Department, but their testimony is not at issue on appeal.
       2
         Officer Pennington was a robbery detective with the Oklahoma City Police
 Department and served on a task force run by the U.S. Bureau of Alcohol, Tobacco,
 and Firearms and Explosives.

                                                4
Appellate Case: 20-6118   Document: 010110650907       Date Filed: 03/01/2022   Page: 5



 Suppl. ROA, Vol. I at 22-23. The Government repeatedly invoked Sergeant Poole’s

 training and experience. See id. at 45-52, 54, 72. We quote examples here:

              GOVERNMENT: [B]ased on your training and
              experience, what is a typical dosage unit of heroin?

              SERGEANT POOLE: Heroin, they sell in a couple
              different things. They sell big and smalls. Bigs are
              usually like .9 to one gram. They’re usually 70, $80.
              They sell smalls, which are normally about half a gram.
              They go for 40 to 50. And then they’ll sell just kind of
              single doses, which is normally, you know, .2 grams, those
              are normally 20, $25.

              ...

              GOVERNMENT: So “Owe Money” with a list of names
              in it, what would that mean?

              SERGEANT POOLE: People that owe him money.

              GOVERNMENT: So people he fronted drugs to—

              SERGEANT POOLE: Yes.

              GOVERNMENT: [I]n your training and experience?

              SERGEANT POOLE: Yes, sir.

              ...

              GOVERNMENT: And how would the digital scale have
              any association or relation with possessing drugs for
              distribution?

              SERGEANT POOLE: It would—basically, when you go
              to sell drugs, you’ll weigh it for the person so they know
              they’re getting what they’re paying for and not getting
              ripped off, not getting half of what they’re paying for or
              anything like that.

              ...

                                              5
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022       Page: 6




               GOVERNMENT: And based on your training and
               experience, do you have an opinion regarding those
               [silicone] disks, if they’re used at all for heroin?

               SERGEANT POOLE: Yes, the top one, the multicolor
               one still had approximately .2 grams of heroin in it. The
               bottom one that’s closed just had some residual brown
               residue that looked just like the residue on the scale.

               GOVERNMENT: So placing heroin in those items, does
               that have any association with possessing with intent to
               distribute?

               ...

               SERGEANT POOLE: If you’re selling single doses,
               that’s exactly what’s in that top colored silicone disk.

 Id. at 49-52, 54.3

    Officer Lawson’s Testimony

        Officer Lawson testified about the July 29, 2019 traffic stop of Mr. Draine and

 finding cash and drugs in the vehicle. The court admitted the testimony under

 Federal Rule of Evidence 404(b) to show Mr. Draine’s intent and knowledge of the

 charged conduct on July 3. When asked about his training and experience, Officer

 Lawson said he had made over 50 arrests for controlled substances and had consulted

 with officers in “a specialized unit that goes out and fights street level narcotic

 crimes.” Id. at 120-21.


        3
         The Government also invoked Sergeant Poole’s training and experience on
 re-direct examination to elicit testimony that “Super 8” in the “OWE $” notebook
 referred to a “Super 8 motel . . . associated with unlawful drug activity.” Suppl.
 ROA, Vol. I at 72.

                                                 6
Appellate Case: 20-6118    Document: 010110650907        Date Filed: 03/01/2022    Page: 7



       Officer Lawson testified that the $207 in cash he found “was throughout the

 whole [duffel] bag in different pockets and it was all wadded up, as if it was placed at

 different times just to get it in the bag.” Id. at 121. The following exchange invoked

 his training and experience:

              GOVERNMENT: The weights as you weighed the
              heroin, is that weight a large amount, based on your
              training and experience, or a small amount?

              OFFICER LAWSON: A large amount.

              GOVERNMENT: And is it an amount consistent, based
              on your training and experience, with distribution or
              sharing or personal use?

              OFFICER LAWSON: It would be definitely [sic] a
              distribution. It would be used for distribution.

              ...

              GOVERNMENT: [T]his digital scale, is that utilized in
              any way associated with drugs?

              ...

              OFFICER LAWSON: To weigh whenever you’re
              wanting to sell it so you’re giving the correct amount for
              what the person buying the drugs, they’re getting the right
              amount and they give you the right amount of money.

              ...

              GOVERNMENT: Do[] [the three small Ziploc bags]
              have any significance, based on your training and
              experience, regarding drug sales—

              ...

              OFFICER LAWSON: Commonly, when people are
              selling drugs, they have them split into those little small

                                                7
Appellate Case: 20-6118   Document: 010110650907        Date Filed: 03/01/2022    Page: 8



              plastic baggies and that’s where they’re already
              preweighed and you can just give those and then take the
              money.

 Id. at 122-25.

    Officer Pennington’s Testimony

       Mr. Draine called Officer Pennington as a defense witness to impeach the

 credibility of the likely 911 caller, Brooklinn Nicole Brooks, by asking about her

 criminal record and drug arrests. Mr. Draine ostensibly also called Officer

 Pennington to show that Ms. Brooks was once arrested for having a similar amount

 of heroin compared to the amount he possessed on July 3, 2019, but was not charged

 with intent to distribute. Officer Pennington knew that Ms. Brooks had been arrested

 in September 2019 for having two bags of heroin weighing 3.65 grams (including

 packaging). When asked if she “was charged with a felony possession with intent” or

 “a misdemeanor simple possession of heroin,” he said the latter. Id. at 164.

       On cross-examination, the prosecution asked Officer Pennington, “based on

 [his] training and experience,” how much heroin was found during Ms. Brooks’s

 arrest. Id. at 167-68. He said the net weight (not including packaging) was roughly

 1.65 grams. The following exchange then occurred:

              GOVERNMENT: And in that case [Ms. Brooks’s
              September 2019 arrest], was [sic] there any drug ledgers
              found or anything to, based on your training and
              experience, indicate that Ms. Brooklinn Brooks possessed
              those drugs with intent to distribute?

              OFFICER PENNINGTON: Not to my knowledge.



                                               8
Appellate Case: 20-6118    Document: 010110650907        Date Filed: 03/01/2022   Page: 9



               GOVERNMENT: So there’s a distinction there between
               [the] possession with intent charge and simple possession;
               is that fair?

               OFFICER PENNINGTON: That’s fair.

 Id. at 168. The Government then showed the page inside the “OWE $” notebook,

 with names, dollar amounts, and dates listed, leading to the following exchange:

               GOVERNMENT: Based on your training and experience,
               what do you believe this to be, based on the totality of the
               circumstances in this case and reasonable inferences based
               on the evidence?

               OFFICER PENNINGTON: It’s a list of names and
               dollar amounts. I assume customers who had either been
               fronted heroin or sold heroin.

               GOVERNMENT: And in fact, the title of that
               composition book is “Owe $,” is that correct?

               OFFICER PENNINGTON: That’s correct.

               GOVERNMENT: What do you refer that to [sic] as,
               based on your training and experience?

               OFFICER PENNINGTON: I would say that that was
               drugs that had been fronted and this is money that is owed
               for those drugs.

               GOVERNMENT: Okay. And . . . based on your training
               and experience, are these nine individuals listed drug
               customers, based on reasonable inferences and the
               evidence?

               OFFICER PENNINGTON: Yes.

 Id. at 169.

                                     *    *   *    *



                                               9
Appellate Case: 20-6118    Document: 010110650907        Date Filed: 03/01/2022    Page: 10



        The jury found Mr. Draine guilty on all three counts. The district court

  sentenced him to 130 months in prison and three years of supervised release.

                                    II. DISCUSSION

        The following discussion concludes that the district court did not

               (A) plainly err, in violation of Federal Rules of Evidence
               701 and 702, by admitting law enforcement officer opinion
               testimony without sua sponte qualifying the officers as
               experts. Mr. Draine cannot show an error was plain;
               affected his substantial rights; or seriously affected the
               fairness, integrity, or public reputation of judicial
               proceedings.

               (B) plainly err, in violation of Rule 704(b), by admitting
               testimony from Officer Lawson and Officer Pennington
               because neither witness opined on Mr. Draine’s mental
               state.

               (C) (i) abuse its discretion in ruling that the Government
               authenticated the 911 call recording, or (ii) violate the
               Confrontation Clause by admitting the recording.

                          A. Rule 702 Expert Opinion Testimony

        The first issue concerns whether it was plain error for the law enforcement

  witnesses to provide expert opinion testimony without the district court first

  determining whether they were qualified to do so under Rule 702.

     Standard of Review

        When “the defendant did not make a contemporaneous objection to the

  admission of testimony” and thereby forfeits the issue, we review an appellate

  challenge to the evidence for plain error. United States v. Moya, 5 F.4th 1168, 1188

  (10th Cir. 2021) (quotations omitted), cert. denied, 142 S. Ct. 385 (2021). Under this


                                                10
Appellate Case: 20-6118      Document: 010110650907           Date Filed: 03/01/2022       Page: 11



  standard, the defendant must establish “(1) error, (2) that is plain, which (3) affects

  substantial rights, and which (4) seriously affects the fairness, integrity, or public

  reputation of judicial proceedings.” United States v. Wright, 848 F.3d 1274, 1278

  (10th Cir. 2017) (quotations omitted).

     Legal Background

         In drug prosecutions, opinion testimony from law enforcement officers may be

  based on the case investigation or on the officer’s training and experience. See

  United States v. Cushing, 10 F.4th 1055, 1079-80 (10th Cir. 2021), cert. denied,

  142 S. Ct. 813 (2022). Although the line is not always clear, “a law-enforcement

  officer’s testimony based on knowledge derived from the investigation of the case at

  hand is typically regarded as lay testimony” under Rule 701, and “opinion testimony

  premised on the officer’s professional experience as a whole is expert testimony”

  under Rule 702. Id. at 1080 (quotations omitted); see United States v. Marquez,

  898 F.3d 1036, 1050 (10th Cir. 2018). The same officer may “provide both lay and

  expert testimony in a single case.” Fed. R. Evid. 701 advisory committee notes to

  2000 amendments; see United States v. Sandoval, 680 F. App’x 713, 718-19

  (10th Cir. 2017) (unpublished).4

         In this case, the parties agree that the officers’ challenged testimony was

  “subject to the admissibility requirements for expert testimony under Rule 702.”


         4
           Although not precedential, we find the reasoning of unpublished decisions cited
  in this opinion instructive. See 10th Cir. R. 32.1 (“Unpublished decisions are not
  precedential, but may be cited for their persuasive value.”); see also Fed. R. App. P. 32.1.

                                                    11
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022     Page: 12



  Aplee. Br. at 16 n.8; see Aplt. Reply Br. at 8. At trial, the Government did not ask

  the court to determine whether the officers’ testimony would satisfy Rule 702, the

  district court did not sua sponte do so, and Mr. Draine did not object. On appeal, Mr.

  Draine argues the district court plainly erred because it failed to determine whether

  the officers were qualified to give expert testimony under Rule 702 and instead let

  the officers testify as lay witnesses in violation of Rule 701(c). See, e.g., Aplt. Br.

  at 16-20.5

        Rules 701 and 702 set forth different requirements for the admission of lay and

  expert opinion testimony, respectively.

        Rule 701 provides:

               If a witness is not testifying as an expert, testimony in the
               form of an opinion is limited to one that is:

               (a) rationally based on the witness’s perception;

               (b) helpful to clearly understanding the witness’s
               testimony or to determining a fact in issue; and

        5
           At oral argument, Mr. Draine’s counsel argued that the district court not only
  failed to determine whether the officers were qualified to testify as experience-based
  experts, but also whether their testimony met Rule 702’s reliability requirements.
  But Mr. Draine did not present that argument in his opening brief, in which he merely
  quotes the reliability elements of Rule 702, so it is waived. See Platt v. Winnebago
  Indus., Inc., 960 F.3d 1264, 1271 (10th Cir. 2020) (“[F]ailure to raise an issue in an
  opening brief waives that issue . . . .” (quotations omitted)). Although his reply brief
  mentions reliability, Aplt. Reply Br. at 6, 8, Mr. Draine neither develops an argument
  nor does he attempt to show a plain error.
          In any event, Sergeant Poole’s and Officer Lawson’s backgrounds as drug
  investigators show the Government likely would have established the reliability of
  their testimony had Mr. Draine objected at trial. See United States v. Garza, 566
  F.3d 1194, 1198-99 (10th Cir. 2009) (rejecting defendant’s Rule 702 reliability
  challenge to officer’s expert testimony).

                                                 12
Appellate Case: 20-6118      Document: 010110650907         Date Filed: 03/01/2022   Page: 13




                 (c) not based on scientific, technical, or other specialized
                 knowledge within the scope of Rule 702.

  Fed. R. Evid. 701.

         Rule 702 provides:

                 A witness who is qualified as an expert by knowledge,
                 skill, experience, training, or education may testify in the
                 form of an opinion or otherwise if:

                 (a) the expert’s scientific, technical, or other specialized
                 knowledge will help the trier of fact to understand the
                 evidence or to determine a fact in issue;

                 (b) the testimony is based on sufficient facts or data;

                 (c) the testimony is the product of reliable principles and
                 methods; and

                 (d) the expert has reliably applied the principles and
                 methods to the facts of the case.

  Fed. R. Evid. 702.

         Section (c) was added to Rule 701 “to eliminate the risk that the reliability

  requirements set forth in Rule 702 will be evaded through the simple expedient of

  proffering an expert in lay witness clothing.” Fed. R. Evid. 701 advisory committee

  notes to 2000 amendments. “[T]he amendment also ensures that a party will not

  evade the expert witness disclosure requirements set forth in Fed. R. Civ. P. 26 and

  Fed. R. Crim. P. 16 by simply calling an expert witness in the guise of a layperson.”

  Id.6


         6
             Federal Rule of Criminal Procedure 16 provides:
                 At the defendant’s request, the government must give to
                 the defendant a written summary of any testimony that the
                                                  13
Appellate Case: 20-6118    Document: 010110650907        Date Filed: 03/01/2022    Page: 14



        Our cases have explained the difference between Rule 701 lay opinion and

  Rule 702 expert opinion. “Rule 701 does not permit a lay witness to express an

  opinion as to matters which are beyond the realm of common experience and which

  require the special skill and knowledge of an expert witness.” James River Ins. Co.

  v. Rapid Funding, LLC, 658 F.3d 1207, 1214 (10th Cir. 2011) (quotations omitted).

  This is because “knowledge derived from previous professional experience falls

  squarely within the scope of Rule 702 and thus by definition outside of Rule 701.”

  Id. at 1215 (quotations and alterations omitted); see also United States v. Richter,

  796 F.3d 1173, 1194-95 (10th Cir. 2015). Thus, “[w]hen the subject matter of

  proffered testimony constitutes scientific, technical, or other specialized knowledge,

  the witness must be qualified as an expert under Rule 702.” LifeWise Master

  Funding v. Telebank, 374 F.3d 917, 929 (10th Cir. 2004) (quotations omitted); see

  also United States v. Bishop, 926 F.3d 621, 627 (10th Cir. 2019); United States v.

  Yeley-Davis, 632 F.3d 673, 684 (10th Cir. 2011).




              government intends to use under Rules 702, 703, or 705 of
              the Federal Rules of Evidence during its case-in-chief at
              trial. . . . The summary provided under this subparagraph
              must describe the witness’s opinions, the bases and reasons
              for those opinions, and the witness’s qualifications.
  Fed. R. Crim. P. 16(a)(1)(G).

                                                14
Appellate Case: 20-6118    Document: 010110650907       Date Filed: 03/01/2022      Page: 15



     Analysis

        We affirm because Mr. Draine cannot meet his burden under the “rigorous”

  and “demanding” plain error standard. United States v. Rosales-Miranda, 755 F.3d

  1253, 1258 (10th Cir. 2014) (quotations omitted).

        a. Prong one

        We assume without deciding that the district court erred by not sua sponte

  determining whether Sergeant Poole, Officer Lawson, and Officer Pennington were

  qualified to present expert testimony under Rule 702.7

        b. Prong two

        Mr. Draine has not established any error was “plain—that is to say, clear or

  obvious.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904 (2018). “To be

  obvious, an error must be contrary to well-settled law.” United States v. Koch,

  978 F.3d 719, 726 (10th Cir. 2020) (quotations omitted). “In general, for an error to

  be contrary to well-settled law, either the Supreme Court or this court must have

  addressed the issue.” Id. (quotations omitted).




        7
          The ensuing analysis is limited to Sergeant Poole and Officer Lawson. On
  appeal, Mr. Draine objects for the first time to Officer Pennington’s purported expert
  testimony on cross-examination, which was mostly about the “OWE $” notebook.
  His objection lacks merit. Officer Pennington’s testimony was duplicative of
  Sergeant Poole’s testimony and sparse by comparison. See Suppl. ROA, Vol. I at
  50-51, 168-69. Mr. Draine even describes Officer Pennington’s cross-examination
  testimony as “brief.” Aplt. Br. at 24. He cannot show that the exclusion of that
  testimony would have affected his substantial rights at prong three of plain error
  review. We therefore affirm as to Officer Pennington.

                                               15
Appellate Case: 20-6118       Document: 010110650907      Date Filed: 03/01/2022     Page: 16



        In his opening brief, Mr. Draine argues the error was plain based on United

  States v. McDonald, 933 F.2d 1519 (10th Cir. 1991); United States v. Muldrow,

  19 F.3d 1332 (10th Cir. 1994); and United States v. Banks, 262 F. App’x 900

  (10th Cir. 2008) (unpublished). Aplt. Br. at 23. But these cases show no such thing.

        In McDonald, we upheld the district court’s admission of expert law

  enforcement testimony even though “the trial court never formally accepted the

  police officer as an expert witness.” 933 F.2d at 1522-23 & n.2. In Muldrow, we

  again upheld the district court’s admission of expert law enforcement testimony,

  19 F.3d at 1338, and did not address the argument Mr. Draine makes here—that the

  officers’ testimony should have been excluded because it was expert testimony

  masquerading as lay opinion. And in Banks, which is unpublished and non-

  precedential, the defendant, unlike Mr. Draine, objected at trial. See 262 F.

  App’x at 907.

        In fact, we have not provided clear guidance as to whether district courts

  should address sua sponte a law enforcement officer’s qualifications to provide

  expert testimony under Rule 702 when the defendant does not object. We have even

  “question[ed] whether there is any error in admitting expert-opinion testimony

  without a judicial ruling on the witness’s qualifications when no objection has been

  raised to the testimony.” United States v. Cristerna-Gonzalez, 962 F.3d 1253, 1260

  (10th Cir. 2020). It follows that if the district court committed any error, it was not

  plain under existing law.



                                                16
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022    Page: 17



        c. Prong three

        Mr. Draine has not shown how any error affected his substantial rights—that

  is, “a reasonable probability that, but for the error, the outcome of the proceeding

  would have been different.” Rosales-Mireles, 138 S. Ct. at 1904-05 (quotations

  omitted).

        In particular, he has not shown that, had he objected or had the district court

  addressed sua sponte Sergeant Poole’s or Officer Lawson’s qualifications, they likely

  would have been found unqualified under Rule 702. Sergeant Poole testified about

  his 12 years of experience as a police officer, arrests involving heroin, academy

  training, specialized training involving the distribution of heroin, and familiarity with

  how heroin is sold and packaged and its dosage units. Suppl. ROA, Vol. I at 22-23.

  And Officer Lawson testified about having made over 50 arrests involving controlled

  substances and training through consultation with members of a specialized narcotics

  unit. Id. at 120-21. We “have repeatedly admitted similar testimony from qualified

  law-enforcement witnesses” with similar training and experience. Cristerna-

  Gonzalez, 962 F.3d at 1260; see id. (collecting cases); see, e.g., United States v.

  Duran, 941 F.3d 435, 452 (10th Cir. 2019) (agent with “over 16 years’ experience in

  law enforcement, including observation of 75 to 100 drug deals and more than 50

  controlled buys” could testify as an expert in drug case), cert. denied, 140 S. Ct.

  1227 (2020).




                                                17
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022     Page: 18



        In short, Mr. Draine has not shown a reasonable probability that Sergeant

  Poole’s or Officer Lawson’s testimony would have been excluded under Rule 702

  had the district court addressed the issue.8

        d. Prong four

        Finally, Mr. Draine has not met his “burden to persuade the court that the error

  seriously affected the fairness, integrity or public reputation of judicial proceedings.”

  Rosales-Mireles, 138 S. Ct. at 1909 n.4 (quotations and alterations omitted). “[A]ny

  exercise of discretion at the fourth prong . . . inherently requires a case-specific and

  fact-intensive inquiry.” Id. at 1909 (quotations omitted); see also United States v.

  Bustamante-Conchas, 850 F.3d 1130, 1141 (10th Cir. 2017).

        Here, as noted above, “[d]espite the procedural shortcomings he alleges, Mr.

  [Draine] was convicted based on the type of opinion testimony that courts routinely

  admit from officers with the proper qualifications.” Cristerna-Gonzalez, 962 F.3d

  at 1269 (Matheson, J., concurring). “In drug cases, expert testimony is often

  admitted to help the jury understand drug terminology” and concepts. Marquez, 898


        8
            Mr. Draine argues that the error affected his substantial rights because he
  “did not receive any expert reports, resumes, or descriptions of opinions,” as required
  under Federal Rule of Criminal Procedure 16(a)(1)(G). Aplt. Br. at 25. But we have
  said Rule 16 “states that the government must disclose the experts that it intends to
  call at trial if the defendant requests their disclosure.” Garza, 566 F.3d at 1200. At
  oral argument, Mr. Draine’s counsel conceded “it is not in the record whether a
  request was made.” Oral Arg. at 12:00-06. “Thus, we have no reason to think that
  his right to pretrial notice of [the officers’] testimony was triggered.” Garza, 566
  F.3d at 1200. Although the Government said it “believe[d] such a [discovery]
  request may have been made in this case,” Oral Arg. at 16:37-59, it is Mr. Draine’s
  burden to establish each prong of plain error. He cannot do so on the Rule 16 issue.

                                                 18
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022     Page: 19



  F.3d at 1051. There was thus nothing unusual about the law enforcement testimony

  provided at Mr. Draine’s trial. As we have said, “there is no problem with the nature

  of the testimony when a qualified law-enforcement officer testifies about components

  of drug distribution, including . . . indicators of illicit drug operations, common tools

  of the drug trade, [and] records of drug business.” Cushing, 10 F.4th at 1080

  (quotations omitted). We “see no need to exercise our discretion to correct the error

  under the fourth prong.” United States v. Trujillo, 960 F.3d 1196, 1208 (10th Cir.

  2020), cert. denied, 141 S. Ct. 2812 (2021). “[A]dmission of the testimony did not

  undermine the fairness, integrity, or public reputation of the proceedings.”

  Cristerna-Gonzalez, 962 F.3d at 1269 (Matheson, J., concurring).

                                       *    *   *     *

        In sum, Mr. Draine has not shown the district court plainly erred.9




        9
          Although we affirm the district court on the Rule 702 issue, when law
  enforcement officers are expected to provide experience-based testimony at trial, the
  issue addressed here could be resolved, when feasible, more efficiently and
  consistent with the purpose of Rule 702, through pretrial determination under Rule
  104(a) as to whether the law enforcement officer satisfies the requirements of Rule
  702. See United States v. Baines, 573 F.3d 979, 981 (10th Cir. 2009) (district court
  granted defendant’s motion under Rules 104(a) and 702 for “a pretrial hearing on the
  admissibility of the government’s expert testimony”); see also 1 Jack B. Weinstein &
  Margaret A. Berger, Weinstein’s Federal Evidence § 104.12[2][b], at 104-14 (Mark
  S. Brodin, ed., Matthew Bender 2d ed. 2021).

                                                 19
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022   Page: 20



                        B. Rule 704(b) Expert Opinion Testimony

        Mr. Draine argues that Officer Lawson’s and Officer Pennington’s testimony

  violated Rule 704(b).10 We also review this issue for plain error because Mr. Draine

  did not raise it before the district court. See Moya, 5 F.4th at 1188.

     Legal Background

        Federal Rule of Evidence 704(b) provides: “In a criminal case, an expert

  witness must not state an opinion about whether the defendant did or did not have a

  mental state or condition that constitutes an element of the crime charged or of a

  defense. Those matters are for the trier of fact alone.” Fed. R. Evid. 704(b).

        “As interpreted, Rule 704(b) only prevents experts from expressly stating the

  final conclusion or inference as to a defendant’s actual mental state.” United States

  v. Richard, 969 F.2d 849, 854 (10th Cir. 1992);11 see also United States v. Gutierrez

  de Lopez, 761 F.3d 1123, 1137 n.16 (10th Cir. 2014). “The rule does not prevent the

  expert from testifying to facts or opinions from which the jury could conclude or

  infer the defendant had the requisite mental state.” Richard, 969 F.2d at 854-55. “It

  is only as to the last step in the inferential process—a conclusion as to the

  defendant’s actual mental state—that Rule 704(b) commands the expert to be silent.”



        10
          Mr. Draine does not make a Rule 704(b) challenge to Sergeant Poole’s
  testimony.
        11
            Post-Richard, Rule 704(b) was amended in 2011 by “delet[ing] all reference
  to an ‘inference,’” but the changes were “intended to be stylistic only.” Fed. R. Evid.
  704 advisory committee notes to 2011 amendments.

                                                20
Appellate Case: 20-6118    Document: 010110650907         Date Filed: 03/01/2022    Page: 21



  United States v. Goodman, 633 F.3d 963, 970 (10th Cir. 2011) (quotations omitted);

  see also Moya, 5 F.4th at 1189; United States v. Torres, 53 F.3d 1129, 1142

  (10th Cir. 1995).

        For example, “[a]n expert on illegal drug activities may testify that the amount

  and packaging of drugs found in the defendant’s possession by the police are

  consistent with the distribution of drugs for street use rather than with holding the

  drugs for personal use.” 4 Weinstein & Berger, Weinstein’s Federal Evidence

  § 704.06[2][d], at 704-28. “What is proscribed is questioning that produces

  responses suggesting some special knowledge of the defendant’s mental processes.”

  Id. § 704.06[2][d], at 704-28-29.

        Rule 704(b) “do[es] not prevent an expert from drawing conclusions about

  intent, so long as the expert does not profess to know a defendant’s intent,” United

  States v. Schneider, 704 F.3d 1287, 1294 (10th Cir. 2013), or whether the defendant

  “acted with the necessary mens rea,” United States v. Wood, 207 F.3d 1222, 1236

  (10th Cir. 2000).

     Analysis

        Neither Officer Lawson nor Officer Pennington gave testimony that violated

  Rule 704(b). Mr. Draine thus cannot establish error, let alone plain error.

        a. Officer Lawson’s testimony

        Mr. Draine argues that Officer Lawson’s testimony violated Rule 704(b)

  because he said the “large amount” of heroin found in the duffel bag on July 29,

  2019, would “definitely [be] a distribution” and “would be used for distribution.”

                                                21
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022    Page: 22



  Suppl. ROA, Vol. I at 123. Mr. Draine says the testimony implied that if he “was

  ‘definitely’ distributing heroin on July 29 (the date of the 404(b) incident), so too

  was he ‘definitely’ distributing heroin on July 3 (the date of the charged offense).”

  Aplt. Br. at 22.

         None of this shows that Officer Lawson opined on Mr. Draine’s intent to

  distribute. Officer Lawson testified that the amount of heroin indicated distribution.

  He never made “a conclusion as to [Mr. Draine’s] actual mental state,” Goodman,

  633 F.3d at 970, and “d[id] not profess to know [his] intent,” Schneider, 704 F.3d

  at 1294. And because Officer Lawson testified regarding the amount of heroin found

  in Mr. Draine’s possession on July 29, his testimony was further attenuated from any

  conclusion as to whether Mr. Draine had “a mental state or condition that constitutes

  an element of the crime charged” on July 3. Fed. R. Evid. 704(b).

         b. Officer Pennington’s testimony

         Mr. Draine argues Officer Pennington’s cross-examination testimony

  established that while Ms. Brooks did not possess drugs with the intent to distribute,

  “Mr. Draine surely did,” and “[t]he message was unmistakable,” for example,

  because Officer Pennington referred to the “[O]we $” notebook as listing “nine . . .

  drug customers.” Aplt. Br. at 22. Here, again, Officer Pennington never addressed

  “the last step in the inferential process—a conclusion as to [Mr. Draine’s] actual




                                                 22
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022    Page: 23



  mental state.” Goodman, 633 F.3d at 970 (quotations omitted). The district court

  thus did not err.12

                                  C. 911 Call Recording

         Mr. Draine challenges the district court’s admission of the 911 call recording.

  First, he argues the court admitted the recording without a sufficient foundation “that

  it was the particular 911 call placed in this case.” Aplt. Br. at 28. Second, he argues

  admission of the recording violated the Confrontation Clause. Unlike the expert

  testimony issues discussed above, Mr. Draine raised these objections before the

  district court. We hold the district court did not err on either ground.

         At trial, the jury heard the full recording of a woman’s 911 call on July 3,

  2019. Here is an excerpt:

                CALLER: There’s someone following me, and I don’t
                know what—I’m going so fast down the highway. They
                shot at me. I don’t know what’s going on.

                OPERATOR: Where are you at?

                CALLER: I’m on I-44, uh, northbound. It’s a gray truck.
                Uh, I don’t know. Black male, probably 40s, uh, with a
                white girl. I don’t know. I just, I don’t know. I don’t
                know. Something transpired at a 7-Eleven, and I pulled
                out, and I realized they were behind me. And then he shot
                at me. And I don’t know. I don’t know.

         12
            Mr. Draine attempts to analogize his case to Banks, 262 F. App’x 900.
  Banks held there was a Rule 704(b) error when the officer testified, “I believe that
  the defendant . . . was most definitely distributing illegal methamphetamine for the
  purpose of obtaining money.” Id. at 907-08. Banks is distinguishable because here,
  neither Officer Lawson nor Officer Pennington testified about the explicit “purpose”
  or intent of Mr. Draine’s conduct. And as noted above, Banks, which is unpublished,
  is not binding.

                                                23
Appellate Case: 20-6118   Document: 010110650907        Date Filed: 03/01/2022   Page: 24




              ...

              OPERATOR: They’re still right behind you?

              CALLER: Yes. Oh my god. He’s next to me. He’s next
              to me. He’s next to me. He’s next to me. I’m on the
              phone with the police, b--tch. Oh my god [inaudible].

              OPERATOR: Where did this happen at?

              CALLER: He’s going to kill me. He’s going to kill me.

              OPERATOR: Where did this happen at?

              CALLER: 7-Eleven on [inaudible]. I don’t know. I’m so
              sorry. Oh my god. I’m so frazzled. I’m so sorry. I’m so
              sorry.

              ...

              OPERATOR: Okay, what street are you passing now?

              CALLER: I’m not passing anything. I’m about to be
              passing [inaudible]. And I thought I lost him earlier. But
              then he caught up to me. Please [inaudible]. Let me keep
              driving. Oh my god. Oh my god. I’m not stopping. I’m
              not stopping. He fell back. I think he realized I was on the
              phone with the police. Because I flashed my phone in the
              window. Woah. Oh my god, a cardboard box just hit my
              f--king car. I’m sorry.

              OPERATOR: A car just what?

              CALLER: A cardboard box just came flying at my
              windshield.

              ...

              CALLER: Uh, they’re a little bit further back. I know
              this is dangerous, but I turned my lights off. I’m terrified.

  Suppl. ROA, Doc. 10827503 (“Government’s Ex. #1”), at 00:13-3:12.

                                               24
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022        Page: 25



     Authentication

        a. Standard of review

        “When deciding whether evidence was properly admitted or excluded, we use

  an abuse of discretion standard of review, defined in this circuit as an arbitrary,

  capricious, whimsical, or manifestly unreasonable judgment.” United States v.

  Hernandez-Herrera, 952 F.2d 342, 343 (10th Cir. 1991) (quotations omitted); see

  also United States v. Willis, 826 F.3d 1265, 1270 (10th Cir. 2016). Even if “the

  government could have laid the foundation for [the exhibit] in a more thorough

  manner,” we will not reverse if “it presented sufficient circumstantial evidence to

  place the admission of [the exhibit] within the broad discretion of the trial court.”

  Hernandez-Herrera, 952 F.2d at 345.

        b. Legal background

        Under Federal Rule of Evidence 901(a), “the proponent must produce evidence

  sufficient to support a finding that the item is what the proponent claims it is.” In

  other words, authentication, a “condition precedent to the admission of real

  evidence[,] is met by providing the proper foundation.” United States v. Cardenas,

  864 F.2d 1528, 1531 (10th Cir. 1989). “The rationale for the authentication

  requirement is that the evidence is viewed as irrelevant unless the proponent of the

  evidence can show that the evidence is what its proponent claims.” Hernandez-

  Herrera, 952 F.2d at 343.

        Rule 901(b) provides a non-exhaustive list “of evidence that satisfies [Rule

  901(a)’s] authentication requirement,” including:

                                                 25
Appellate Case: 20-6118       Document: 010110650907         Date Filed: 03/01/2022     Page: 26



                “[t]estimony that an item is what it is claimed to be,” Fed. R. Evid.
                 901(b)(1);

                “[f]or a telephone conversation, evidence that a call was made to the
                 number assigned at the time to . . . a particular person . . . or a particular
                 business,” Fed. R. Evid. 901(b)(6); and

                for public records, “[e]vidence that . . . a document was recorded . . . in
                 a public office as authorized by law,” Fed. R. Evid. 901(b)(7)(A).

          c. Additional procedural history

          At a pre-trial hearing, the court said the 911 call had “to be connected up with

  this defendant.” Suppl. ROA, Vol. IV at 38. Mr. Draine responded that “at this time

  we’re not making that concession.” Id. at 39. The Government then proffered that

  the connection

                  would come from Traci Clark, who would lay the foundation that
                  [the] call came in on July 3rd at 12:21 a.m. in the morning.
                  Sergeant Poole responds to that call. He’s a half hour away from
                  the location of the call coming in, and that would put that call as
                  far as the relevance in connection to this case, Your Honor.

  Id.13

          Mr. Draine offered a limited stipulation:

                  [I]f the Court does rule that the 911 call comes in, we will
                  stipulate that the custodian of records from OCPD, Traci Clark,
                  would testify to her routine duties and that they keep on file 911
                  calls and that she has provided this call. That’s the extent of our
                  stipulation with that—it’s simply to avoid having the custodian of
                  records come in and testify to possessing and providing the call.




          13
          At trial, Sergeant Poole testified he was a half mile, not a half hour, away
  from the location of the caller on Lake Hefner Parkway.

                                                    26
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022       Page: 27



  Id. at 40. The court said Mr. Draine’s stipulation “d[id] not connect [the 911 call] to

  the defendant, so there w[ould] be no reference to it” in the opening statement. Id.

        At trial, Sergeant Poole provided foundational testimony. He testified that on

  July 3, 2019, at 12:23 a.m., he received a notification from the 911 dispatch center.

  Suppl. ROA, Vol. I at 25. He said dispatch “advised that a female caller had called

  in stating she was driving northbound on Lake Hefner Parkway, [and] was being

  followed by a gray Chevy pickup who was firing rounds at her.” Id. As Sergeant

  Poole was driving “northbound on Lake Hefner Parkway trying to catch up to the

  calling party,” he saw “a pickup truck matching that description” “headed

  northbound.” Id. at 26. The court overruled Mr. Draine’s foundational objection and

  admitted the call recording. Id. at 27.

        d. Analysis

        The district court did not abuse its discretion in ruling that the Government

  authenticated the 911 call based on the combination of Mr. Draine’s pretrial

  stipulation and Sergeant Poole’s foundational testimony.

        Before trial, Mr. Draine stipulated to the authentication of the recording as a

  911 call that came in on July 3, 2019, at 12:21 a.m. The Government proffered that

  “Traci Clark . . . would lay the foundation that [the] call came in on July 3[] at

  12:21 a.m.” Suppl. ROA, Vol. IV at 39. Then Mr. Draine “stipulate[d] that . . . Traci

  Clark, would testify . . . that she provided this call.” Id. at 40 (emphasis added). Mr.

  Draine’s statements show he stipulated to the date and time of the 911 call.



                                                 27
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022    Page: 28



         At trial, the Government connected the call to Mr. Draine through Sergeant

  Poole’s testimony. Sergeant Poole stated that (1) on July 3, 2019, at 12:23 a.m., he

  received a notification from the 911 dispatch center, and (2) soon after located a

  pickup truck matching the description from the 911 call. Because the Government

  authenticated the 911 call by establishing its connection to this case, the court did not

  abuse its discretion.

     Confrontation Clause

         The district court ruled that the 911 call recording did not violate the

  Confrontation Clause because the statements in the call were not testimonial.

  Applying a de novo standard of review, United States v. Edwards, 782 F.3d 554, 560

  (10th Cir. 2015), we agree.

         a. Legal background

         The Sixth Amendment’s Confrontation Clause provides that “[i]n all criminal

  prosecutions, the accused shall enjoy the right . . . to be confronted with the

  witnesses against him.” U.S. Const. amend. VI. Only testimonial statements “cause

  the declarant to be a ‘witness’ within the meaning of the Confrontation Clause.”

  Davis v. Washington, 547 U.S. 813, 821 (2006). The clause thus prohibits

  “admission of testimonial statements of a witness who did not appear at trial unless

  he was unavailable to testify, and the defendant had had a prior opportunity for cross-

  examination.” Hemphill v. New York, 142 S. Ct. 681, 690 (2022) (quoting Crawford

  v. Washington, 541 U.S. 36, 53-54 (2004)).



                                                 28
Appellate Case: 20-6118      Document: 010110650907        Date Filed: 03/01/2022    Page: 29



           “Statements are nontestimonial when made in the course of police

  interrogation under circumstances objectively indicating that the primary purpose of

  the interrogation is to enable police assistance to meet an ongoing emergency.”

  Davis, 547 U.S. at 822. As to whether a statement is testimonial, “the relevant

  inquiry is not the subjective or actual purpose of the individuals involved in a

  particular encounter, but rather the purpose that reasonable participants would have

  had, as ascertained from the individuals’ statements and actions and the

  circumstances in which the encounter occurred.” Michigan v. Bryant, 562 U.S. 344,

  360 (2011); see also United States v. Ibarra-Diaz, 805 F.3d 908, 917 (10th Cir.

  2015).

           b. Analysis

           The district court’s admission of the 911 call recording did not violate the

  Confrontation Clause because, under Davis, the statements in the call were not

  testimonial.

           First, the caller “was speaking about events as they were actually

  happening,”—the description and location of a truck following her after a shooting—

  “rather than describing past events.” Davis, 547 U.S. at 827 (quotations and

  alterations omitted). Although the shooting near the 7-Eleven had already occurred,

  it did not “t[ake] place hours” ago. Id.

           Second, “any reasonable listener would recognize that [the declarant] . . . was

  facing an ongoing emergency” because her “call was plainly a call for help against



                                                  29
Appellate Case: 20-6118     Document: 010110650907        Date Filed: 03/01/2022    Page: 30



  [a] bona fide physical threat.” Id. She said, “I don’t know,” “He’s going to kill me,”

  “Oh my God,” and “I’m so frazzled.” Government’s Ex. #1, at 01:17-40.

         Third, “viewed objectively, . . . the elicited statements were necessary to be

  able to resolve the present emergency.” Davis, 547 U.S. at 827. The operator and

  caller discussed the truck’s changing location. And their discussion of the shooting

  related to the car chase and ongoing emergency.

         Fourth, the call was not “formal.” Id. “[A]nswers were provided over the

  phone,” during a car chase late at night, and the declarant was not “responding

  calmly.” Id. The admission of the 911 recording did not violate the Confrontation

  Clause and the district court did not err.14

                                    III. CONCLUSION

         We affirm Mr. Draine’s convictions.




         14
           Mr. Draine faults the district court for analyzing the testimonial nature of the
  statements “absent testimony from the caller herself or the dispatcher.” Aplt. Br. at
  39-40. This argument is unconvincing. “In any Confrontation Clause case, the
  individual who provided the out-of-court statement is not available as an in-court
  witness.” Ohio v. Clark, 576 U.S. 237, 250 (2015). And testimony from the
  dispatcher was not necessary to address the primary purpose of the statements in the
  call because the “relevant inquiry is not the subjective or actual purpose of the
  individuals involved in a particular encounter, but rather the purpose that reasonable
  participants would have had.” Bryant, 562 U.S. at 360.

                                                 30